         Case 6:20-cv-00574-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6:20-cv-00574-ADA Document                        7
                                           Filed 06/30/20 Page L of 2

AO 440 Rev. 06/12) Summons ln a Clvil Actlon



                                UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC.
PIaintiff

         V.                                                      Civil Action No. 6:20-CV-00574-ADA

GOOGLE LLC,
Defendant



                                               SUMMONS IN A CIVIL ACTION

TO:    Google LLC
       c/o Corporation Service Company
       211 E. 7th Street, Suite S20
       Austin, TX 78701-32f8

   A lawsuit has been filed against you.

    Within 2l davs after service of this summons on you (not counting the day you received it) -- or 60 days
if you are the Urilted States or a United States Agen6y,
                                                       -on
                                                           oi an office oiemploye-e of the United States described
in Fed. R. Civ. P. 12 (a) (2) or (3) ** you must sdrve     the plaintiff an answ-er to the attached complaint or a
motion under Rule 1? of the Federal Rules of Civil    Proceduie.   The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                                   James L. Etheridge
                                   Ethertdee Law Group, PLLC
                                                           suite I 20-324
                                   33lht;lJ,'{H*"   fj*'
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also musf file your answer or motion with the court'




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUryCLERK
                                                                            ISSUED ON 2020-06-30 15:57:19
         Case 6:20-cv-00574-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00574-ADA Document                       7
                                           Filed 06/30/20 Page 2 ot 2

AO 440 Rev. 06/12) Summons in a Civil Action Faee 2)

Civil Action No. 6:20-CV-00574*ADA

                                                       PROOF OF SERVICE
              (This section should not be filed with the court unless requited by Fed. R. Civ. P.      a0)
     This summo ns for (name of individual and title, if any)
was received by me on(date,

  il:   I personally served the summons on the individual at bkce)
                                                                                                            ;or
                                                                       *
  fl    I left the summons at the individual's residen, o, uryutgputPofhbode with(n       ame)-                     -
                                                                           e and discretion who resides there,

        on (date)                                                          individual's last known address; or


  n     I served the summons on(name of                individudl).                                    '
                                                                                                           who is
        designated by law to accept service of process on behalf of (name of organization)
                                                                        on(date)                            ;or

  ffi   I returned the summons unexecuted because                                                             :or

  t     Other (specify):




                                                                      -1$i..t,   for a total of   $




                                                                                 Server's signature




                                                                              Printed name and title




                                                                                 Server's Address


Additional information regarding attempted sevice, etc:
                Case 6:20-cv-00574-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                   aEFIDAVIT OF qERvlcE
                                          UNITED STATES DISTRICT COURT
                                               Westem District of Texas
    Case Number: 6:20-CV-574

    Plaintiff:
    WSOU INVESTMENTS, LLG d/bla BRAZO9 LICENSING AND
    DEVELOPMENT,
    vs.
    Defendant:
    GOOGLE LLC

    Recefved these papers on the 7th day of July, 2020 at7:30 am io be served on GOOGLE LLC care of its
    Regtstered Agehq cORpORlntON'sER\flCE COMpANY, 211E..7th Street, Suite 020, Austln, Travls Gounty,
    TX 78701.

    I,   Thomas Kroll, belng duly wom, depose and say that on the 7th day of July, 2020 at 10:00 am, l:

    hand delivered to GOOGLE LLG a true copy of this Summons in a Civil Action together with Original Complaint
    for Patent Infringement and JuryTrial Demanded, by delivering to its Registered Agent, CORPORATION
    SERVICE COMPANY, by and through its designated agent, SAMANTHA GUERRA, at the address of: 211 E. 7th
    Street, Suite 620, Austiir, Travis County, TX 78701, having first endorsed upon such copy of such process the
    date of delivery.



    I certiff that I am approved by the Judicia! Branch Gertificatlon Commission, Misc. Docket No. 0S9122 under rule
    103, 5'01 , and 501.2 of ttre tRCp to deliver citations and other notices from any District, County and Justice Courts
    in and foi the State of Texas. I am competent to make this oath; I am not less lhan 18 yoars of age, I am not a party
    to the above*eferenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
    interested in the outcome of the above-referenced cause.




                                                                                                                                                                 \
    Subscdbed and Swom to before me on the 7th day of
    July, 2020 by the afiiant who is personally known to me.
                                                                                PSC - 3012, Exp.813112021


                                                                                Our Job Serial Numben THP-2020003533
                                                                                Ref:188-0430

          Helen Broussard            Copyrlght O r992-4t20 Databaso S€rvl€s, Inc. - Ptocass S€iwfs Toolbo(v8.1k
,-q$lt    My Commllston Explres
          11n4t2023
          tD No 13M29927

                                                                                                      ill ll   ll ll   llllllllllllllll   I   lll I   llll lll
